Citation Nr: 0713787	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  00-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for a left ear disability.

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
February 2006, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

In November 1996, the veteran was afforded a hearing before a 
Hearing Officer at the New York RO.  A transcript of this 
hearing is of record.

The Board notes that in April 2007 the veteran's 
representative raised the issues of entitlement to increased 
ratings for a low back disability and skin disability.  These 
claims are referred to the originating agency for the 
appropriate action.

The issue of entitlement to an annual clothing allowance is 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

Disability of the left ear was not present within one year of 
the veteran's discharge from service and is not etiologically 
related to service.  


CONCLUSION OF LAW

Disability of the left ear was not incurred or aggravated 
during active service, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated long before the 
enactment of the VCAA in November 2000.  The record reflects 
that the originating agency provided the appellant with the 
notice required under the VCAA by letter mailed in March 
2006.  Although the originating agency did not specifically 
request the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and authorization necessary for VA to 
obtain the evidence on the veteran's behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  In addition, he was provided appropriate notice 
concerning the effective-date and disability-evaluation 
elements of his claim in a letter mailed in July 2006.  

The record also reflects that the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  The Board also 
acknowledges that the veteran has not been afforded a VA 
examination in response to his claim but has determined that 
no such examination is required in this case because the 
medical evidence of record is sufficient to decide the claim 
and there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claim.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in July 2006.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served for at least 90 days during a period 
of war and manifests an organic disease of the nervous system 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records are negative for evidence of a left 
ear disability.  The report of examination for discharge in 
December 1945 shows that the veteran's ears and bilateral 
hearing were found to be normal on clinical evaluation.  
Although the post-service medical evidence of record shows 
that the veteran currently has a left ear hearing loss 
disability and was noted to have possible left ear otitis in 
May 1989, there is no post-service medical evidence of any 
left ear disability until many years after the veteran's 
discharge from service or of a nexus between the veteran's 
current left ear disability and his military service.  In 
this regard, the Board notes that at his hearing before a 
Hearing Officer in November 1996 the veteran testified that 
his first post-service treatment for an ear condition was in 
1991, more than forty years following his discharge from 
active duty service.
 
In essence, the evidence of a nexus between the veteran's 
current left ear disability and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to service connection for a left ear disability 
is denied.


REMAND

In August 1996 the veteran filed a notice of disagreement 
with an August 1996 RO determination denying entitlement to 
an annual clothing allowance.  The veteran has not been 
provided a statement of the case in response to his notice of 
disagreement with respect to this issue.  A remand is 
therefore required for the issuance of a statement of the 
case on this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should issue a 
statement of the case to the appellant 
and his representative on the issue of 
entitlement to an annual clothing 
allowance.  The veteran should also be 
informed of the requirements to perfect 
an appeal with respect to this issue.  

2.  If the veteran perfects an appeal 
with respect to this matter, the RO or 
the AMC should ensure that any indicated 
development is completed before the case 
is returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals






 Department of Veterans Affairs


